UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7929


MICHAEL WAYNE COLEY,

                  Petitioner - Appellant,

          v.

JOSEPH B. HALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:13-cv-00484-JAB-JLW)


Submitted:   February 27, 2014              Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wayne Coley, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Wayne     Coley          seeks      to        appeal    from     the

magistrate      judge’s    report       and       recommendation          that    recommends

denying as untimely his 28 U.S.C. § 2254 (2012) petition.                                  The

district court has not acted on the recommendation.                               This court

may    exercise    jurisdiction         only      over     final        orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);       Fed.       R.    Civ.      P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                 The

order Coley seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                              Accordingly, we

dismiss the appeal for lack of jurisdiction.                             We dispense with

oral    argument     because      the    facts          and   legal       contentions      are

adequately      presented   in     the    materials           before       this   court    and

argument would not aid the decisional process.



                                                                                   DISMISSED




                                              2